  EXHIBIT 10.1 LOAN AGREEMENT WELLS FARGO BANK

   This Loan Agreement (this “Agreement”) is entered into by and between
Fiberstars, Inc. (“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and sets forth the terms and conditions which govern all Borrower’s
commercial credit accommodations form Bank, whether now existing or hereafter
granted (each, a “Credit” and collectively, “Credits”), which terms and
conditions are in addition to those set forth in any other contract, instrument
or document (collectively with this Agreement, the “Loan Documents”) required by
this Agreement or heretofore or at any time hereafter delivered to Bank in
connection with any Credit.

   I.    REPRESENTATIONS AND WARRENTIES.  Borrower makes the following
representations and warranties to Bank, which representations and warranties
shall be true as of the date hereof and on the date of each extension of credit
under each Credit with the same effect as through make on each such date:

     (a)    Legal Status.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of California, and is
qualified or licensed to do business in all jurisdictions in which such
qualification or licensing is required or in which the failure to be qualified
or licensed could have a material adverse effect on Borrower.

     (b)   Authorization and Validity.  Each of the Loan Documents has been duly
authorized, and upon its execution and delivery to Bank will constitute a legal
valid and binding obligation of Borrower or the party which executes the same,
enforceable in accordance with its respective terms.

     (c)    No Violation.  The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of law or regulation,
or contravene any provision of Borrower’s Articles of Incorporation or By-Laws,
or result in any breach of or default under any agreement, indenture or other
instrument to which Borrower is a party or by which Borrower may be bound.

     (d)   No Litigation.  There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower except as disclosed by Borrower to Bank in writing prior
to the date hereof.

     (e)    Financial Statements.  The most recent annual financial statement of
Borrower, and all interim financial statements delivered to Bank since the date
of said financial statement, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, are complete and correct, present
fairly the financial condition of Borrower and disclose all liabilities of
Borrower, and have been prepared in accordance with generally accepted
accounting principles.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.

 

     (f)    Tax Returns.  Borrower has no knowledge of any pending assessments
or adjustments of its income tax payable with respect to any year except as
disclosed by Borrower to Bank in writing prior to the date hereof.

II.    ADDITIONAL TERMS.

   (a)      Conditions Precedent.  The obligation of Bank to grant any Credit is
subject to the condition that Bank shall have received all contracts,
instruments and documents, duly executed where applicable, deemed necessary by
Bank to evidence such Credit and all terms and conditions applicable thereto,
all of which shall be in form and substance satisfactory to Bank.

   (b) Application of Payments.  Each payment made on each Credit shall be
applied first, to any interest then due, second, to any fees and charges then
due, and third, to the outstanding principal balance thereof.

III.    COVENANTS.  So long as any Credit remains available or any amounts under
any Credit remain outstanding, Borrower shall, unless Bank otherwise consents in
writing:

   (a)      Insurance.  Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
carried with companies an in amounts satisfactory to Bank, and deliver to Bank
from time to time at Bank’s request schedules setting forth all insurance then
in effect.

   (b)     Compliance; Laws and Regulations.  Preserve and maintain all
licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of Borrower’s business; and comply with the provisions
of all documents pursuant to which Borrower is organized and/or which govern
Borrower’s continued existence and with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to Borrower
and/or its business, including without limitation, all state or federal
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any operations
and/or properties of Borrower.

   (c)      Other Indebtedness.  Not create, incur, assume or permit to exist
any indebtedness or other liabilities, whether  secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, direct or contingent
(including any contingent liability under any guaranty of the obligations of any
person or entity), except (i) the liabilities of Borrower to Bank, (ii) trade
debt incurred by Borrower in the normal course of its business, and (iii) any
other liabilities of Borrower existing as of, and disclosed to Bank in writing
prior to, the date hereof.

   (d)     Merger; Consolidation; Transfer of Assets.  Not merge into or
consolidate with any other entity; nor make any substantial change in the nature
of Borrower’s business as conducted as of the date hereof; nor acquire all or
substantially all of the assets of any other person or entity; nor sell, lease,
transfer or otherwise dispose of all or substantial or material portion of
Borrower’s assets except in the ordinary course of its business.

   (e)      Pledge of Assets.  Not mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except in favor of Bank and except any of the
foregoing existing as of, and disclosed to Bank in writing prior to, the date
hereof.

   (f)      Financial Statements.  Provide to Bank all of the following, in form
and detail satisfactory to Bank, together with such current financial and other
information as Bank from time to time may reasonably request:

             (i)  As soon as available, but in no event later than 120 days
after and as of the end of each fiscal year, an audited financial statement of
Borrower, prepared by an independent certified public accountant acceptable to
Bank, to include a balance sheet, income statement and statement of cash flow,
together with all supporting schedules and footnotes.

             (ii)  As soon as available, but in no event later than 45 days
after and as of the end of each fiscal quarter, a financial statement of
Borrower, prepared by independent certified public accountant and certified as
correct by an officer of Borrower authorized to borrow under the most current
Corporate Borrowing Resolution delivered by Borrower to Bank, to include a
balance sheet and income statement, together with all supporting schedules and
footnotes.

   (g)      Financial Condition.  Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices, except to the extent modified by the
following definitions:

             (i)          Total Liabilities divided by Tangible Net Worth not at
any time grater than 0.75 to 1.0, with “Total Liabilities” defined as the
aggregate of current liabilities and non-current liabilities less subordinated
debt, and with “Tangible Net Worth” defined as the aggregate of total
stockholders’ equity plus subordinated debt less any intangible assets.

             (ii)         Quick Ratio not at any time less than 1.25 to 1.0,
with “Quick Ratio” defined as the aggregate of unrestricted cash, unrestricted
marketable securities and receivables convertible into cash divided by total
current liabilities.

             (iii)        Net income after taxes not less than $1.00 on annual
basis, determined as of each fiscal year end, and pre-tax profit not less than
$1.00 on a year-to-date basis, determined as of the end of each fiscal quarter
of each year, and as of the end of their fiscal quarter of each year.

             (iv)       EBITDA Coverage Ratio is not less than 1.50 to 1.0 as of
each fiscal year end, with “EBITDA” defined as net profit before tax plus
interest expense (net of capitalized interest expense), depreciation expense and
amortization expense, and with “EBITDA Coverage Ratio” defined as EBITDA divided
by the aggregate of interest expense plus the prior period current maturity of
long-term debt and the prior period current maturity of subordinated debt.

   IV.   DEFAULT; REMEDIES.

     (a)  Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

             (i)          The failure to pay any principal, interest, fees or
other charges when due under any of the Loan Documents.

             (ii)         Any representation or warranty hereunder or under any
other Loan Document shall prove to be incorrect, false or misleading in any
material respect when made.

             (iii)        Any violation or breach of any term or condition of
this Agreement or any other of the Loan Documents.

             (iv)       Any default in the payment or performance of any
obligation, or any defined event of default, under any provisions of any
contract, instrument or document pursuant to which Borrower or any guarantor
hereunder has Incurred debt or any other liability of any kind to any person or
entity, including Bank.

             (v)        The filing of a petition by or against Borrower or any
guarantor hereunder any provisions of the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time, or under any
similar or other law relating to bankruptcy, insolvency, reorganization or other
relief for debtors; the appointment of a receiver, trustee, custodian or
liquidator of or for any part o the assets or property of Borrower or any such
guarantor; Borrower or any such guarantor becomes insolvent, makes a general
assignment for the benefit of creditors or is generally not paying its debts as
they become due; or any attachment or like levy on any property of Borrower or
any such guarantor.

             (vi)       Any material adverse change, as determined solely by
Bank, in the financial condition of Borrower.

             (vii)      The death or incapacity of any individual guarantor
hereunder; or the dissolution or liquidation of Borrower or of any guarantor
hereunder which is a corporation, partnership or other type of entity.

             (viii)     Any change in ownership during the term hereof of an
aggregate of 25% or more of the common stock of Borrower.

    (b)    Remedies.  Upon the occurrence of any Event of Default: (i) the
entire balance of principal, interest, fees and charges on each Credit shall, at
Bank’s option, become immediately due and payable in full without presentment,
demand, protest or notice of dishonor, all of which are expressly waived by
Borrower; (ii) the obligation, if any, of Bank to extend any further credit to
Borrower under any of the Loan Documents shall immediately cease and terminate;
and (iii) Bank shall have all rights, powers and remedies available under each
of the Loan Documents, or accorded by law, including without limitation the
right to resort to any security for any Credit.  All rights, powers and remedies
of Bank shall be cumulative.

   V.   MISCELLANEOUS.

   (a)      No Waiver.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents, or any
such waiver of any provisions or conditions hereof, must be in writing and shall
be effective only to the extent set forth in writing.

   (b)     Notices.  All notices, requests and demands required under this
Agreement must be in writing, addressed to the applicable party at its address
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed given or made as follows: (i) if
personally delivered, upon delivery; (ii) if sent by mail, upon the earlier of
the date of receipt or 3 days after deposit in the U.S. mail, first class and
postage prepaid; and (iii) if sent by telecopy, upon receipt.

   (c.)     Costs, Expenses and Attorneys’ Fees.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (I) the negotiation and preparation of this
Agreement and the other Loan Documents, and Bank’s continued administrative of
each Credit, (iii) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (iii) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action of declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

   (d)     Successors; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the  right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any Credit, Borrower or its
business, any guarantor or any Credit or the business of any such guarantor, or
any collateral for any Credit.

   (e)      Controlling Agreement; Amendment.  In the even of any direct
conflict between any provision of this Agreement and any provision of any other
Loan Document, the terms of this Agreement shall control.  This Agreement may be
amended or modified only in writing signed by Bank and Borrower.

   (f)      No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other Loan Document to which
it is not a party.

   (g)     Serverability of Provisions.  If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

   (h)     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

   (i)       Cancellation of Prior Loan Agreements.  The Agreement cancels and
supersedes all prior loan agreements between Borrower and Bank relating to any
Credit.

   VI.   ARBITRATION

   (a)      Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement,  default or termination; or (ii) requests for
additional credit.

   (b)     Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to , as applicable, as the “Rules”).  If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.

   (c.)     No Waiver; Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii), and (iii) of this paragraph.

   (d)     Arbitrator Qualifications and Powers; Awards.  Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of grater than $5,000,000.00.  Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations.  The arbitrator will be
a neutral attorney licensed in the State of California or a neutral retired
judge of the state of federal judiciary of California, in either case with a
minimum of ten years experience in the substantive law applicable to the subject
matter of the dispute to be arbitrated.  The arbitrator will determine whether
or not an issue is arbitratable and will give effect to the statues of
limitation in determining any claim.  In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication.  The arbitrator
shall resolve all disputes in accordance with e substantive law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award.  The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law.  Judgement upon the award rendered by the arbitrator may
be entered in any court having jurisdiction.  The institution and maintenance of
an action for judicial relief or pursuit of a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.

   (e)        Discovery:  In any arbitration proceeding discover will be
permitted accordance with the Rules.  All Discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
competed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discover is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

   (f)         Class Proceedings and Consolidations.  The resolution of any
dispute arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputees or include in any class proceedings.

   (g)        Payment of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.

    (h)       Real Property Collateral; Judicial Reference.  Notwithstanding
anything herein to the contrary, no Dispute shall be submitted to arbitration if
the Dispute concerns indebtedness secured directly or indirectly, in whole or in
part, b any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (iii) all parties to the arbitration waive any rights or
benefits that might accrue them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interest securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
Dispute is not submitted to arbitration, the Dispute shall be referred to a
referee in accordance with California Cod of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgement upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

    (i)        Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of March
23, 2001.

 

Fiberstars, Inc.

 

By:  /s/ Robert A. Connors     

Title: Chief Financial Officer   

Address:          44259 Nobel Drive

                           Fremont, CA  94538

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

By:  /s/ Laura Zaragoza                                            

Title: Wells Fargo Assistant Vice President   

 

Address:          121 Park Center Plaza 3rd Flr

                           San Jose, CA  95113

 

 